Citation Nr: 0600205	
Decision Date: 01/05/06    Archive Date: 01/19/06

DOCKET NO.  05-15 203	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an effective date earlier than 
October 29, 2004 for a 30 percent rating for service-
connected asbestosis.



REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Atlanta, Georgia Department of Veterans Appeals (VA) Regional 
Office (RO), which granted a 30 percent rating effective 
October 29, 2004.  The veteran disagreed with the effective 
date of the 30 percent rating and the current appeal ensued.  

The Board received additional medical evidence without the 
benefit of a waiver of RO consideration in December 2005.  
See 38 C.F.R. § 20.1304.  However, it is not necessary that 
this evidence be returned to the RO for initial consideration 
as the evidence is not pertinent to the issue on appeal.  The 
evidence submitted on behalf of the veteran's claim is 
evidence of a recent pulmonary function test dated in 
October 2005.  However, the claim presently before the Board 
is one of entitlement to an effective date earlier than 
October 29, 2004.  Therefore, any medical evidence not 
related to that time period is not relevant to the issue on 
appeal.  The evidence is referred to the RO for any action 
deemed appropriate.  


FINDINGS OF FACT

1.  By rating decision of August 2004, service connection was 
granted for asbestosis, and evaluated as noncompensable, 
effective October 11, 2000, the date of the claim.  

2.  By rating decision of November 2004, the veteran's rating 
for asbestosis was increased to 30 percent, effective 
October 29, 2004, the date of VA examination.  

3.  Prior to October 29, 2004, it was not factually 
ascertainable that an increase in disability had occurred.  
The veteran submitted a claim for service connection in 
October 2000, but he first expressed disagreement with the 
award of a 30 percent for the asbestosis in December 2004.

 
CONCLUSION OF LAW

An effective date earlier than October 29, 2004, for a 
30 percent evaluation for asbestosis, is not warranted.  
38 U.S.C.A. § 5103A, 5107, 5110 (West 2002 & Supp. 2005); 
38 C.F.R. § 3.400(o)(2) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

With respect to VA's duty to notify, the claimant was advised 
by a letter dated in January 2005 to submit substantiating 
information, and informed him of the responsibilities of the 
claimant and VA concerning obtaining evidence to substantiate 
his claim.  In accordance with the requirements of the VCAA, 
the letter informed the claimant what evidence and 
information VA would be obtaining, and essentially asked him 
to send to VA any information he had to process the claim.  
The letter also explained that VA would make reasonable 
efforts to help him get evidence such as medical records, but 
that he was responsible for providing sufficient information 
to VA to identify the custodian of any records.

VA informed the claimant what he needed to show for a 
compensation claim.  Apart from the letter, the rating 
decision on appeal, together with the statement of the case, 
adequately informed the claimant of the type of evidence 
needed to substantiate his claim, as well as provided him 
with additional opportunities to submit further evidence.  In 
view of this, the Board finds that the Department's duty to 
notify has been fully satisfied with respect to the claim.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
of Appeals for Veterans Claims (Court) noted the statutory 
requirement in 38 U.S.C.A. § 5103(a) that VCAA notice be sent 
to a claimant before the initial adjudication of his claim - 
such was not accomplished in this case, as the initial claim 
for service connection was instituted prior to the 
implementation of the VCAA.  Moreover, this issue is a 
"downstream" matter from a claim which was fundamentally 
granted, such that additional notice is not required.  See 
VAOGCPREC 8-2003.  The Board concludes that to proceed to a 
decision on the merits would not be prejudicial to the 
appellant in this instance.  

The Pelegrini II Court explicitly stated that, 
notwithstanding the requirement that a valid VCAA notice be 
provided before the AOJ decision, it did not hold that a case 
in which pre-AOJ-adjudication notice was not provided must be 
returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred, i.e., there 
is no nullification or voiding requirement either explicit or 
implicit in this opinion. 

The Pelegrini II decision thus indicates that while the 
intent and purpose of the law are to provide a full VCAA 
notice before the initial AOJ decision; to ensure full and 
fair development of the case and to provide a claimant ample 
time to substantiate the claim, a case-by-case evaluation is 
warranted to ascertain whether the veteran is prejudiced by 
any non-compliant action.  The Board has conducted such an 
evaluation here and has determined that adequate notice was 
provided, as set forth above.  The record is not incomplete 
due to VA action or inaction with respect to VCAA 
notification.  

With respect to VA's duty to assist the veteran, the RO has 
obtained or attempted to obtain all evidence identified by 
the claimant.  He was offered the opportunity to testify at a 
videoconference hearing, and did so, in August 2005 before 
the undersigned Acting Veterans Law Judge.  The claimant has 
not identified any additional evidence pertinent to his claim 
not already of record, or attempted to be located, or 
requested by VA.  There are no known additional records to 
obtain.

The Board finds that VA has satisfied its duties to inform 
and assist him.  


II.  Effective date

The general assignment of effective dates is governed by 
38 U.S.C.A. § 5110 (West 2002) and 38 C.F.R. § 3.400 (2005).  
These provide, in pertinent part, that an effective date of 
an evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.  In a claim for increase, the 
effective date of an award shall be the earliest date as of 
which it is factually ascertainable an increase occurred, if 
the claim is received within one year from such date, 
otherwise, date of receipt of claim.  38 U.S.C.A. 
§ 5110(b)(2), 38 C.F.R. § 3.400(o).  

The veteran asserts that an effective date earlier than 
October 29, 2004, is warranted for his 30 percent evaluation 
for his service-connected asbestosis.  He maintains that his 
30 percent evaluation should be effective the date of his 
initial claim.  He states that at the time of his initial 
pulmonary function test at VA, the equipment necessary to 
evaluate his pulmonary functioning was not working and that 
it is not his problem that VA's equipment was broken.  

The veteran's service-connected pleural disease- asbestosis 
is evaluated under Diagnostic Code 6833.  Under these 
criteria, there are two factors used to determine the proper 
evaluation.  The factors include the Forced Vital Capacity 
(FVC) and the Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO(SB)).  

The General Rating Formula for Interstitial Lung Disease 
(Diagnostic Codes 6825 through 6833) provides for the 
assignment of a 100 percent rating where Forced Vital 
Capacity (FVC) is less than 50 percent predicted, or; where 
the Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO(SB)) is less than 40-percent 
predicted, or; where the maximum exercise capacity is less 
than 15 ml/kg/minute oxygen consumption with 
cardiorespiratory limitation, or; where cor pulmonale or 
pulmonary hypertension, is present or; where the veteran 
requires outpatient oxygen therapy.  

A 60 percent rating is warranted where the evidence shows FVC 
of 50- to 64-percent predicted, or; DLCO (SB) of 40- to 55- 
percent predicted, or; maximum exercise capacity of 15 to 20 
ml/kg/minute oxygen consumption with cardiorespiratory 
limitation.  A 30 percent rating is warranted where the 
evidence shows FVC of 65- to 74-percent predicted, or; DLCO 
(SB) of 56- to 65-percent predicted.  A 10 percent rating is 
warranted where the evidence shows FVC of 75- to 80-percent 
predicted, or; DLCO (SB) of 66- to 80-percent predicted.  

In this case, the veteran filed a claim for entitlement to 
service connection for asbestosis in October 2000.  In 
connection with the claim, pulmonary function test (PFT) 
results were submitted from Herman Levy, MD.  Dr Levy's 
testing, performed in September 2000, shows PFT findings of 
FVC of 103 percent predicted.  

In July 2001, the veteran underwent a VA examination.  PFT 
was performed, which was suggestive of mild chronic 
obstructive pulmonary disease.  The testing did not indicate 
FVC or DLCO (SB) findings.  

By rating decision of August 2004, service connection for 
asbestosis was granted, with a noncompensable evaluation, 
effective October 11, 2000, the date of claim.  The prior PFT 
had findings reflective of a noncompensable rating.  

In October 2004, the veteran underwent a VA examination.  The 
veteran's PFT showed FEC of 68 percent of predicted, FEV-1 
which was 74 percent of predicted, and FEF which was 
46 percent of predicted.  These findings were suggestive of 
mild restrictive airway disease.  Additionally, the examiner 
indicated that the veteran had mild obstructive airway 
disease.  Findings of Forced Vital Capacity (FVC) or 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB)) were not shown.  

By rating decision of November 2004, the RO increased the 
veteran's noncompensable rating to 30 percent, effective the 
date of the October 29, 2004 VA examination.  

PFTs performed by Dr. Levy in  September 2004 and 
January 2005, were submitted to VA in January 2005.  The 
September 2004 testing showed FVC of 90 percent of predicted 
and FVC was 80 percent of predicted in January 2005.  In 
March 2005, VA received an October 2003 PFT from Dr. Levy.  
Those FVC were 105 percent of predicted.  DLCO (SB) was not 
reported on any of those tests.  

This is an initial rating from the grant of service 
connection.  See Fenderson v. West, 12 Vet. App. 119 (1999) 
(Distinguishing between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  In the case of an initial 
rating, separate ratings can be assigned for separate periods 
of time based on the facts found, a practice known as 
"staged" ratings.).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
Regulation requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
Each disability must be considered from the point of view of 
the veteran working or seeking work.  When there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter under consideration, the benefit 
of the doubt in resolving the issue shall be given to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  

Furthermore, 38 C.F.R. § 4.7 provides that, where there is a 
question as to which of two disability evaluations shall be 
applied, the higher evaluation is to be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is to 
be assigned.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA to 
make a more precise evaluation of the level of the disability 
and of any changes in the condition.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  Moreover, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  


As outlined above, the evidence does not indicate that an 
effective date earlier than October 29, 2004, is warranted.  
When reviewing the evidence, none of the PFTs have findings 
indicative of a 30 percent rating.  None of the PFT showed 
DLCO (SB) testing at any time.  The worst FVC finding, in 
January 2005, which showed FVC of 80 percent of predicted, 
would warrant a 10 percent rating according to the rating 
criteria.  The Board finds no reason to depart from the RO's 
determination of increasing the veteran's rating as a result 
of the October 2004 VA examination.  Nevertheless, the Board 
is compelled to point out that an increased initial rating is 
warranted when it is factually ascertainable that an increase 
has occurred.  The evidence of record however, does not show 
that the veteran warrants a 30 percent rating prior to 
October 29, 2004 in this regard.  


ORDER

Entitlement to an effective date earlier than 
October 29, 2004, for a 30 percent evaluation for asbestosis 
is denied.  


____________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


